DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 3/3/22.
3.    Claims 1, 3 - 5, 7, 14, 17, and 18 has been amended. Claims 1 – 18 are pending.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1 – 7, 13 – 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KURAMURA (US 20140129130) in view of TAKEMOTO (US 20120302340) and further in view of Kitao (US 20010024972).
17.	Regarding claims 1, 17 and 18, KURAMURA discloses a simulation system comprising (abstract): 
a processor (i.e. the processor described in paragraph 4) including hardware, the processor being configured to perform (paragraph 4): 
an information acquiring process (i.e. real-time location data acquiring process described in paragraphs 82 and 88) of acquiring position information (i.e. the position information of the first user described in paragraph 82 and the position information of the second user described in paragraph 88) about a first user and a second user each moving in a real space (i.e. real-world described in paragraphs 60 and 82), the position information being detected by at least one sensor (i.e. the sensors 121 of the UE 101 described in paragraph 56) (paragraphs 56, 60, 82 and 88; paragraph 82 teaches the application engine 103 has transformed the map interface 701 into the game user interface 711 according to a fantasy motif. The game play, for instance, involves collecting treasure and fighting other creatures in the fantasy world as they are encountered in the along the transformed gamed user interface 711. For example, the arrow 703 indicating the user's position has been transformed into an eagle 713 that represents the user's character in the game; paragraph 88 teaches the approach reflects real-time location data associated with the user and Player 2); 
a game process (i.e. the game process associated with the game play described in paragraphs 82 and 88) of executing a game played by the first user and the second user (paragraphs 56, 60, 82 and 88); 
a virtual space setting process of setting a virtual space (paragraph 82; paragraph 82 teaches In this example, the application engine 103 has transformed the map interface 701 into the game user interface 711 according to a fantasy motif); 
a display process of generating, as a virtual space image, a display image in which an image of a user character corresponding to the first user is displayed at a position in the virtual space corresponding to a position of the first user in the real space (i.e. the user's position described in paragraph 82) (paragraph 82; paragraph 82 teaches the application engine 103 has transformed the map interface 701 into the game user interface 711 according to a fantasy motif. The game play, for instance, involves collecting treasure and fighting other creatures in the fantasy world as they are encountered in the along the transformed gamed user interface 711. For example, the arrow 703 indicating the user's position has been transformed into an eagle 713 that represents the user's character in the game. For example, when approaching the food station 715 (e.g., as indicated by real-world travel data coming from navigation data and/or car telematics), the user will be receive additional power or points); 
and a change process of (abstract and paragraphs 30, 41, 82, 88 and FIG. 7D): 
determining whether the first user and the second user in the real space satisfy a given positional relationship (i.e. the positional relationship of Player 2 is nearby the (first) user/player) (paragraph 88; The application engine 103 presents an alert 745 to notify the user that Player 2 is nearby), 
and changing at least one of the image of the user character corresponding to the first user and an image of another user character corresponding to the second user to an image of a character of a different mode (i.e. as shown in FIG. 7D and described in paragraph 88, an image of another user character (i.e. part 713) corresponding to the second user is changed from a regular image mode to a combat image mode (when the user and Player 2 to engage in game combat) and part 713 changes position for the Combat image mode), to a physical positional relationship (i.e. the positional relationship of Player 2 is nearby the (first) user/player), as detected by the sensor (i.e. sensor 121 described in paragraph 34), between the first user and the second user in the real space satisfying the given positional relationship in the real space (i.e. the positional relationship of Player 2 is nearby the (first) user/player) (abstract and paragraph 34, 88 and FIG. 7D; The application engine 103 presents an alert 745 to notify the user that Player 2 is nearby. The user can then tap on Player 2's eagle 743 to initiate a combat side challenge game. As shown in user interface 747, the combat side challenge game is presented in its own user interface and enables the user and Player 2 to engage in game combat).
KURAMURA fails to explicitly disclose the following limitations:
“and changing at least one of the image of the user character corresponding to the first user and an image of another user character corresponding to the second user” to an image of a character of a different type, “in response physical positional relationship, as detected by the sensor, between the first user and the second user in the real space satisfying the given positional relationship in the real space”.
TAKEMOTO teaches:
and changing at least one of the image of the user character corresponding to the first user and an image of another user character corresponding to the second user to an image of a character of a different type, in response to a gaming condition (i.e. the gaming condition of when the observing user (or one of at least one in-play user) touches the button taught by TAKEMOTO or the gaming condition of physical positional relationship, as detected by the sensor, between the first user and the second user in the real space satisfying the given positional relationship in the real space) (paragraphs 107 and 112 and FIGS. 7 and 8; paragraph 112 teaches when the observing user (or one of at least one in-play user) touches the button image B3, he or she can change the type of the player character of an in-play user, or can reduce the number of participants in the game. When the type of the player character operated by an in-play user is to be changed, an image that allows the user to select the player character the type of which the user wants to change, and an image that allows the user to select a desired character are sequentially displayed on the LCD 61).
Therefore, one ordinary skilled in the art at the time of filing the present application would have modified KURAMURA in view of TAKEMOTO to modify the function of changing image mode of the player character images taught by KURAMURA into the function of changing image type of the player character images taught by TAKEMOTO in order to achieve the predictable result of enhanced player interest and improved player gaming experience (i.e. by allowing the player to change player character type/image).
The combination of KURAMURA and TAKEMOTO fail to explicitly disclose the following limitations:
a virtual space setting process of setting a virtual space, which is a three dimensional virtual space; a virtual camera control process of controlling a first virtual camera and a second virtual camera in the virtual space, the first virtual camera being controlled by a point of view information about the first user in the real space, the second virtual camera being controlled by a point of view information about the second user in the real space;
a display process of generating, as a-three dimensional virtual images, a first display image and a second display image, the first display image being an image viewed from the first virtual camera and displayed to the first user, the second display image being an image viewed from the second virtual camera and displayed to the second user; and
; and a change process of: -2-Application No. 16/245,588 changing at least one of (i) a three dimensional image of a user character corresponding to the first user in the second display image viewed from the second virtual camera based on the point of view information about the second user in the real space and a three dimensional image of another user character corresponding to the second user in the first display image viewed from the first virtual camera based on the point of view information about the first user in the real space, to an-a three dimensional image of a character of a different type in a changing process, in response to a physical positional relationship, as detected by the sensor, between the first user and the second user in the real space satisfying the given positional relationship in the real space.
Kitao teaches:
a virtual space setting process of setting a virtual space, which is a three dimensional virtual space (i.e. the three dimensional virtual space shown in FIG. 2); a virtual camera control process of controlling a first virtual camera and a second virtual camera in the virtual space, the first virtual camera being controlled by a point of view information about the first user in the real space, the second virtual camera being controlled by a point of view information about the second user in the real space (paragraph 14 and FIG. 2);
a display process of generating, as a three dimensional virtual images, a first display image and a second display image, the first display image being an image viewed from the first virtual camera and displayed to the first user (i.e. the user associated with part 31), the second display image being an image viewed from the second virtual camera and displayed to the second user(i.e. the user associated with part 32) (paragraphs 14 - 18 and FIG. 2); and
; and a change process of: -2-Application No. 16/245,588 changing at least one of (i) a three dimensional image of a user character (i.e. part 31) corresponding to the first user in the second display image viewed from the second virtual camera based on the point of view information (i.e. point of view information described in paragraphs 14 - 18) about the second user in the real space and a three dimensional image of another user character corresponding to the second user in the first display image viewed from the first virtual camera based on the point of view information about the first user (i.e. the user associated with part 31) in the real space, to a three dimensional image of a character of a different type in a changing process, in response to a physical positional relationship, as detected by the sensor, between the first user and the second user in the real space satisfying the given positional relationship in the real space (Abstract and paragraphs 14 - 18 and FIG. 2).
Therefore, one ordinary skilled in the art at the time of filing the present application would have modified the combination of KURAMURA of TAKEMOTO in view of Kitao to include the aforementioned method in order to achieve the predictable result of enhanced player interest and improved gaming experience.
18.	Regarding claim 2, KURAMURA teaches wherein in the change process, the processor performs a process of changing a display mode (changing the image of the other user character part 713 from regular mode to combat mode as shown in FIG. 7D and described in paragraph 88) of the image of the user character or the image of the other user character, in accordance with operation information about the first user or the second user (i.e. the operation information of the user can then tap on Player 2's eagle 743 to initiate a combat side challenge game as described in paragraph 88), or a status of the first user or the second user regarding the game (paragraph 88 and FIG. 7D). 
19.	Regarding claim 3, KURAMURA discloses wherein in the change process, the processor performs a process of changing a display mode of the image of the user character or an image of a disposed object in the virtual space (i.e. changing the image of treasure when the user interaction with the treasure (described in paragraph 87) occurs) when a change condition is determined to be satisfied by the first user and the disposed object being in the given positional relationship (paragraph 87).
20.	Regarding claim 4, TAKEMOTO teaches the processor is configured to perform the change process in accordance with a type of the user character, a type of the other user character, (paragraph 112; paragraph 112 teaches when the type of the player character operated by an in-play user is to be changed, an image that allows the user to select the player character the type of which the user wants to change, and an image that allows the user to select a desired character are sequentially displayed on the LCD 61).
21.	Regarding claim 5, KURAMURA discloses the processor is configured to perform the change process in accordance with relationship information between the first user and second user (abstract and paragraph 34, 88 and FIG. 7D).  
22.	Regarding claim 6, TAKEMOTO teaches the processor is configured to perform the change process in accordance with a game level (i.e. a game level wherein a new player character to appear in the game world as described in paragraph 132) or a gameplay history of the first user or the second user (paragraphs 112 and 132).  
23. 	Regarding claim 7, KURAMURA discloses in the change process, the processor performs a game mode change process when change condition based on the given positional relationship is determined to be satisfied (Paragraph 88 and FIG. 7D).  
24.	Regarding claim 13, KURAMURA discloses the processor is configured to perform a notification process for a positional relationship status among a plurality of users playing the game, or a change status of the change process (paragraph 88; the application engine 103 presents an alert 745 to notify the user that Player 2 is nearby).  
25.	Regarding claim 14, KURAMURA discloses in the change process, the processor performs determining that a change condition is satisfied when the first user (i.e. the user) and the second user (i.e. player 2) are determined to be in the given positional relationship and the first user is determined to have performed a given action (abstract and paragraph 34, 88 and FIG. 7D; The application engine 103 presents an alert 745 to notify the user that Player 2 is nearby. The user can then tap on Player 2's eagle 743 to initiate a combat side challenge game. As shown in user interface 747, the combat side challenge game is presented in its own user interface and enables the user and Player 2 to engage in game combat).
26.	  Regarding claim 15, KURAMURA discloses in the virtual space setting process, the processor performs disposing a route setting object, for setting a route in which the first user moves, in the virtual space, and in the game process, the processor performs a process for the game played by the first user by moving along the route (paragraphs 69 and 83; paragraph 83 teaches the application engine renders the current route of the commute. In this way, a user (e.g., a child) engaged in the game can nonetheless follow along the route with their character (e.g., eagle 713) as their marker).
27.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
KURAMURA (US 20140129130) in view of TAKEMOTO (US 20120302340) and further in view of Kitao (US 20010024972)  and further in view of Kashima (US 20070243920)
28.	Regarding claim 8, the combination of KURAMURA, TAKEMOTO and Kitao teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
in the game process, the processor performs a game result calculation process, and in the change process, the processor performs, as the game mode change process, changing a calculation scheme for the game result when the change condition is satisfied.
Kashima teaches:
in the game process, the processor (i.e. main CPU (Central Processing Unit) 32 described in paragraph 37) performs a game result calculation process (i.e. the game result calculation process associated with the special game mode), and in the change process, the processor performs, as the game mode change process (i.e. the special mode change process), changing a calculation scheme or the game result (i.e. the game result associated with the establishment/special game mode) when the change condition is satisfied (i.e. when the establishment occurs as described in the abstract) (abstract and paragraphs 19 and 37).
Therefore, one ordinary skilled in the art at the time of filing the present application would have modified the combination of KURAMURA, TAKEMOTO and Kitao in view of Kashima in order to achieve the predictable result of enhanced player gaming experience.
29.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KURAMURA (US 20140129130) in view of TAKEMOTO (US 20120302340) and further in view of Kitao (US 20010024972) and further in view of Cudak (US 20140370992).
30.	Regarding Claim 9, the combination of KURAMURA, TAKEMOTO and Kitao teach the invention substantially as disclosed, but fails to explicitly disclose the following limitation:
in the change process, the processor performs, as the game mode change process, a role change process for the first user or the second user in the game when the change condition is satisfied to change an image of the user character or the other user character into the image of a character corresponding to a changed role
Cudak teaches:
in the change process, the processor performs, as the game mode change process, a role change process for the first user or the second user in the game when the change condition is satisfied to change an image of the user character (i.e. a Tank) or the other user character into the image of a character (i.e. a bowman) corresponding to a changed role (paragraphs 8 and 24)
Therefore, one ordinary skilled in the art at the time of filing the present application would have modified the combination of KURAMURA, TAKEMOTO and Kitao in view of Cudak to include the aforementioned method in order to achieve the predictable result of enhancing player’s gaming experience (i.e. by including a role change feature).
31.	Regarding claim 10, Cudak teaches in the change process, the processor performs a process of limiting the role change process (paragraphs 8 and 24; i.e. limiting the role change process in view of the given set of circumstances).
Therefore, one ordinary skilled in the art at the time of filing the present application would have modified the combination of KURAMURA and TAKEMOTO  in view of Cudak to include the aforementioned method in order to achieve the predictable result of enhancing player’s gaming experience.
32.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KURAMURA (US 20140129130) in view of TAKEMOTO (US 20120302340) and further in view of Kitao (US 20010024972)  and further in view of Nishino (US 6409603)
33.	The combination of KURAMURA, TAKEMOTO and Kitao teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
a limited time period is set for the gameplay after the game is started, and in the change process, the processor performs varying a change mode of the game mode in accordance with a timing at which the change condition is satisfied.  
Nishino teaches:
a limited time period (i.e. the combination of first time limit and the second time limit) is set for the gameplay after the game is started, and in the change process, the processor (i.e. the main CPU 101) performs varying a change mode of the game mode (i.e. the display mode of the windows changes) in accordance with a timing at which the change condition is satisfied (i.e. certain actions has been performed by the player) (abstract and Col 2, 24 – 27 and Col 3, 38 – 41).  
Therefore, one ordinary skilled in the art at the time of filing the present application would have modified the combination of KURAMURA, TAKEMOTO and Kitao in view of Nishino in order to provide a game which can transmit a greater sense of tension to a player, than was possible before, by setting up (double) time limits (as described by Nishino, Col 1, 34 - 37).
34.	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KURAMURA (US 20140129130) in view of TAKEMOTO (US 20120302340) and further in view of Kitao (US 20010024972) and further in view of Anton (US 20150105184).
35.	Regarding Claim 12, the combination of KURAMURA, TAKEMOTO and Kitao teach the invention substantially as disclosed, but fails to explicitly disclose the following limitation:
a plurality of users playing in the real space are assigned to first to M-th roles with M being an integer equal to or larger than 2, in the change process, the processor performs the game mode change process based on percentage information about number of users assigned to each of the first to the M-th roles
Anton teaches:
a plurality of users playing in the real space being assigned to first to M-th roles with M being an integer equal to or larger than 2 (i.e. M can be 18 as described), in the change process, the processor performs the game mode change process based on percentage information about number of users (i.e. at least 2 players/users in a group) assigned to each of the first to the M-th roles (paragraph 21)
Therefore, one ordinary skilled in the art at the time of filing the present application would have modified the combination of KURAMURA, TAKEMOTO and Kitao in view of Anton to include the aforementioned method in order to achieve the predictable result of enhanced player interest (i.e. interest of the players who prefer golf related games).
36.	Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KURAMURA (US 20140129130) in view of TAKEMOTO (US 20120302340) and further in view of Kitao (US 20010024972) and further in view of Mori (US 20030073473).
37.	Regarding Claim 16, the combination of KURAMURA, TAKEMOTO and Kitao teach the invention substantially as disclosed, but fails to explicitly disclose the following limitation:
the processor performs a penalty process performed on the first user when the first user is determined to have moved through the route setting object or to have come into contact with the route setting object.  
Mori teaches:
the processor performs a penalty process performed on the first user when the first user is determined to have moved through the route setting object or to have come into contact with the route setting object (i.e. the sidewall) (abstract; impose a penalty on a player, without causing a sudden deceleration, when a moving body moving on a course formed in a virtual space contacts a sidewall at the edge of the course).  
Therefore, one ordinary skilled in the art at the time of filing the present application would have modified the combination of KURAMURA, TAKEMOTO and Kitao in view of Mori to include the aforementioned method in order to achieve the predictable result of enhanced player interest.

Response to Arguments
38.		Regarding claims 1 – 18, the applicant argues the combination of KURAMURA and TAKEMOTO  fail to teach all the newly amended limitations of the claims (Remarks, pages 10 - 13).
	The examiner agrees. However, the new rejection of combination of KURAMURA, TAKEMOTO and Kitao teach all the newly amended limitations of the claims 1 – 18 (see rejection above for details).

Conclusion
39.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715